Citation Nr: 1111749	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, including as due to exposure to asbestos.

2.  Entitlement to service connection for a right shoulder disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from October1959 to January 1986 in the United States Coast Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A December 2005 rating decision denied service connection for a left shoulder disorder (the Veteran's March 2006 notice of disagreement clarified that his right, and not his left, shoulder was injured in service) and a July 2007 rating decision denied service connection for chronic bronchitis including as due to exposure to asbestos.  

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  He was not represented by an attorney or service organization in his claim on appeal and stated that he wished to testify without a representative.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that chronic bronchitis had its onset in service or is otherwise related to active duty, including inservice exposure to asbestos.

2.  The evidence of record preponderates against a finding that a chronic right shoulder disorder had its onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Chronic bronchitis, including as due to asbestos exposure, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A right shoulder disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In May 2005 and April 2007 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); he has not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claims.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

A. Bronchitis Including as Due to Asbestos Exposure

During his January 2011 Board hearing, and in written statements in support of his claim, the Veteran contends that he has chronic bronchitis due to his exposure to asbestos aboard the Coast Guard vessels to which he was assigned during active service.  The Veteran said that he experienced bronchitis since approximately the late 1980s (see hearing transcript at page 10).  He stated that Dr. H., his private physician, said that his bronchitis might be due to asbestos exposure but would not commit that to a written statement "because he wasn't sure" (Id. at 13).

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel discussed the proper way of developing asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Id., at Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire- proofing materials, and thermal insulation.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id.

As to disorders related to asbestos exposure, the absence of symptomatology during service or for many years following separation does not preclude the eventual development of the disease.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the time length of exposure is not material, as individuals with relatively brief exposures of less than one month have developed asbestos-related disorders.  See VA Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2) (rescinded on 12-13-05 by M21- 1MR, Part III, IV and V).

Initially, the Board notes that, in its February 2007 statement of the case, the RO conceded the Veteran's exposure to asbestos, based upon the information he provided and a review of his military records that documented his assignment to various U.S. Coast Guard vessels.  The Board has no reason to doubt the RO's finding that the Veteran was exposed to asbestos during his active military service.

The Veteran's service treatment records are not referable to complaints or diagnosis of, or treatment for, chronic bronchitis.  On a report of medical history completed in July 1985, when he was examined for retirement, the Veteran denied having shortness of breath and a chronic cough.  When examined that day, a lung abnormality was not noted and results of a chest x-ray taken at the time were normal.

Post service, private medical records, dated from 1994 to 2007, indicate that, in December 1994, the Veteran complained of having a cough and gave a history of smoking one pack of cigarettes per day.  He was diagnosed with bronchitis.

A June 2000 private radiology report indicates that a chest-x-ray showed that the Veteran's chest was normal.

A January 2005 private medical record indicates that the Veteran was treated for bronchitis and sinusitis.

In an asbestos questionnaire received by the RO in May 2005, the Veteran reported that he smoked one-half a pack of cigarettes daily for 20 years.  

In March 2 and August 7, 2007 signed statements, T.P.H., M.D., said that he treated the Veteran since 1993 and provided his medical history regarding pulmonary status.  Dr. T.P.H. noted that, in 1994, a few scattered wheezes were heard on examination; and, in 1996, results of a chest x-ray were normal.  In 2000, the Veteran had atypical chest pain with normal electrocardiogram results.  In 2003, the Veteran had a cough associated with sinusitis and pharyngitis and, in 2004, he had atypical chest pain, thought possibly due to a peptic ulcer.  In 2005, the Veteran had an upper respiratory infection, bronchitis, and sinusitis, and, in 2006, had a cough associated with an upper respiratory infection and pharyngitis.  In 2007, results of a pulmonary function test to assess lung function were uninterpretable and the Veteran had a cough attributed to bronchitis that was treated with inhaler and antibiotic.  When seen in February 2007, the Veteran's lungs were clear and a chest x-ray performed in 2005 was unremarkable.  

In an August 7, 2007 letter to the Veteran, Dr. T.P.H.  noted that, in March 2007, he provided a history of his pulmonary issues and there was no additional information other than an isolated episode of bronchitis on March 29, 2007.  The physician stated that there was "no documentation" of "asthma and chronic bronchitis" in the Veteran's chart.  Dr. T.P.H. commented that an earlier pulmonary function test could not be performed because the machine was malfunctioning and the Veteran was welcome to return for a new test to see if there was any objective evidence for lung disease.

The Veteran has contended that service connection should be granted for chronic bronchitis.  Although there is evidence of the Veteran's exposure to asbestos in service, the record demonstrates that no chronic bronchitis was found in service or on separation from service.  Moreover, in private medical records dated after the Veteran's separation from service, there was no showing that the Veteran had chronic bronchitis.  Furthermore, the Veteran has submitted no evidence to show that he currently has chronic bronchitis.  In fact, in his August 2007 letter, Dr. T.P.H., the Veteran's treating physician since 1993, specifically stated that there was no mention of "asthma and chronic bronchitis" in the Veteran's chart.  In short, no medical opinion or other medical evidence showing that the Veteran currently has chronic bronchitis including as due to exposure to asbestos has been presented.  See Degmetich v. Brown; Brammer v. Derwinski; Rabideau v. Derwinski, 2 Vet. App. at 143.  There is no suggestion in the clinical record that the Veteran has pulmonary fibrosis, asbestosis or any other malady generally attributed to asbestos exposure.  

Finally, while the Veteran is competent to state that he was exposed to asbestos in service, he is not competent to state that he has bronchitis or other chronic pulmonary disease that is related to asbestos exposure.  That is not a condition that is readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on chest x-rays and other diagnostic tools to diagnose chronic pulmonary disease.  To the extent he is claiming continuity of bronchial symptoms since service, he is not a reliable historian in this respect.  He denied respiratory difficulties on his Report of Medical History at service discharge and examination of his lungs at that time was normal.  While he states that he did not complain of pertinent symptoms in service for fear of being labeled a malingerer, this does not explain why he failed to mention pertinent difficulty when examined pursuant to service discharge, when he was leaving service anyway.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

B. Right Shoulder Disorder

The Veteran also contends that he has a right shoulder disorder as a result of a shoulder injury incurred during active service.  In oral and written statements in support of his claim, he maintains that he was a cook in service and that, in 1969, a crate dropped on his right shoulder - that represented the onset of his right shoulder disorder and ultimately led to his 1996 right shoulder surgery.  The Veteran testified that, at the time of his injury, he was assigned to the U.S. Coast Guard cutter Sagebrush, that was too small a ship to have a medical corpsman.  When his shoulder was injured, he said that he was advised to take two aspirin and wore an arm sling (see hearing transcript at pages 2-3 and 6 and September 2008 substantive appeal).  The Veteran indicated that he did not complain about shoulder pain for fear of being considered a malingerer (see March 2006 notice of disagreement).  He said that his work as a cook involved heavy physical labor that aggravated his injury (see hearing transcript at page 4).  

The Veteran further stated that he continued to experience right shoulder problems that ultimately resulted in his 1996 arthroscopic shoulder surgery when he was found to have bones rubbing on bones (Id.).  He said that after service he had an administrative job that did not involve physical exertion (Id. at 5).  The Veteran denied any post service intercurrent right shoulder injury (Id. at 8).  He vigorously denied statements in the file that he boxed as a young man and said that a box or crate caused his injury.  Thus, he contends that service connection is warranted for a right shoulder disorder.

Service treatment records are devoid of any reference to complaints or diagnosis of, or treatment for, a right shoulder disorder.  On the report of medical history completed in July 1985, when the Veteran was examined for retirement, he checked no to having a painful or trick shoulder or elbow and, on examination at that time, his upper extremities were normal.

Post service, a May 1, 1996 private medical record includes the Veteran's report of an eight-day history of right shoulder pain after reaching for something in his rear car seat.  The assessment was rotator cuff tendinitis.  In June 1996, the Veteran was seen for complaints of right shoulder pain for several weeks that was assessed as probable rotator cuff syndrome.  When seen in August 1996, the Veteran's shoulder had not improved, the assessment was chronic rotator cuff strain, and he was referred to an orthopedist.  A September 1996 record indicates that the Veteran was seen for pre-op clearance for his shoulder surgery scheduled two days later.  The record indicates that the Veteran had an apparent impingement syndrome on the shoulder for which he was scheduled to undergo an acromioplasty performed by Dr. S.

In a June 2005 written statement, W.E.S., M.D., an orthopedic surgeon, advised the RO that the Veteran's records were unavailable.  The physician provided a computerized list of appointments indicating that the Veteran was treated from September to November1996 for an arthroscopic shoulder procedure.

An April 2006 private medical record from T.D.T., M.D., indicates that the Veteran gave a history of being a very active young man and, "around the age of 20...boxed and apparently fell on his right shoulder" but his symptoms of right shoulder pain gradually resolved after that.  He had right shoulder arthroscopic surgery in September 1996 followed by postoperative physical therapy for shoulder pain and said he was better after that.  However, he had some intermittent problems and, more recently, developed stiffness and pain in his right shoulder.  The clinical impression was right shoulder pain secondary to rotator cuff syndrome for which a course of physical therapy was recommended.

An April 2006 physical therapy record reflects the Veteran's medical history of having a box fall on his right shoulder in 1972 after which he underwent surgery in 1996.

In an April 2006 signed statement, the Veteran's wife said that they met in January 1989, when he reported his military duties required physical activity that pained his shoulder but he was unable to complain out of concern for being considered a whiner.

The Veteran has contended that service connection should be granted for a right shoulder disorder.  The Board notes that it has no reason to doubt the Veteran's account of his in-service shoulder injury and finds his description of his injury in service credible.  However, although the evidence shows that the Veteran currently has a right rotator cuff syndrome disorder, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  

On the other hand, the record reflects that his upper extremities were normal on separation from service and the first post-service evidence of record of right shoulder disability is from 1996, more than ten years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In short, no medical opinion or other medical evidence relating the Veteran's right shoulder disorder to service or any incident of service has been presented.

Finally, while the Veteran is competent to state that he injured his right shoulder service, he is not competent to state that he had chronic right shoulder pathology as a result of that injury.  The internal right shoulder pathology of rotator cuff syndrome is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays and other diagnostic tools to diagnose rotator cuff syndrome.  To the extent he is claiming continuity of right shoulder symptoms since the inservice injury, he is not a reliable historian in this respect.  He denied shoulder difficulties on his Report of Medical History at service discharge and examination of his upper extremities at that time was normal.  While he states that he did not complain of pertinent symptoms in service for fear of being labeled a malingerer, this does not explain why he failed to mention pertinent difficulty when examined pursuant to service discharge, when he was leaving service anyway.  When first seen for right shoulder pathology after service, he related an eight day history of symptoms, which is long after his service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for chronic bronchitis including as due to exposure to asbestos and a right shoulder disorder and his claims must be denied.
ORDER

Service connection for chronic bronchitis, including as due to exposure to asbestos is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


